IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT JACKSON

                                JANUARY 1998 SESSION
                                                          FILED
                                                             April 1, 1998

                                                          Cecil Crowson, Jr.
SHERMAN SANDERS,                         )                Appellate C ourt Clerk
also known as NEILTON E. SANDERS,        )    No. 02-C-01-9701-CC-00027
                                         )
            APPELLANT,                   )    Obion County
                                         )
v.                                       )    Honorable William B. Acree, Jr., Judge
                                         )
STATE OF TENNESSEE,                      )    (Post-Conviction Relief)
                                         )
            APPELLEE.                    )




FOR THE APPELLANT:                            FOR THE APPELLEE:

Charles P. Roney                              John Knox Walkup
Attorney at Law                               Attorney General & Reporter
P. O. Box 542                                 425 Fifth Avenue, North
Union City, TN 38281-0542                     Nashville, TN 37243-0493

                                              Janis L. Turner
                                              Counsel for the State
                                              425 Fifth Avenue, North
                                              Nashville, TN 37243-0493

                                              Thomas A. Thomas
                                              District Attorney General
                                              P. O. Box 218
                                              Union City, TN 38261-0218

                                              James T. Cannon
                                              Assistant District Attorney General
                                              P. O. Box 218
                                              Union City, TN 38261-0218




OPINION FILED:_________________________________


AFFIRMED PURSUANT TO RULE 20


Joe B. Jones, Presiding Judge




                                    OPINION
       The appellant, Sherman Sanders, also known as Neilton E. Sanders (petitioner),

appeals as of right from a judgment of the trial court dismissing his post-conviction action

following an evidentiary hearing. The trial court found the petitioner was afforded the

effective assistance guaranteed by the United States and Tennessee Constitutions; and

pleas of guilty entered by the petitioner were voluntarily, understandingly, and intelligently

entered. In this court, the petitioner contends the evidence contained in the record

preponderates against the trial court’s findings of fact. After a thorough review of the

record, the briefs submitted by the parties, and the law governing the issues presented for

review, it is the opinion of this court that the judgment of the trial court should be affirmed

pursuant to Rule 20, Tennessee Court of Criminal Appeals. The evidence clearly does not

preponderate against the trial court’s findings of fact.

       The petitioner and the attorney who represented the petitioner testified at the

evidentiary hearing. The testimony conflicts on every material fact. Their testimony cannot

be reconciled. The trial court accredited the testimony of the attorney. The transcript of

the submission hearing supports the trial court’s findings of fact. The transcript refutes

parts of the petitioner’s testimony.




                                           ________________________________________
                                               JOE B. JONES, PRESIDING JUDGE


CONCUR:



____________________________________
     PAUL G. SUMMERS, JUDGE



____________________________________
     DAVID G. HAYES, JUDGE